                      Case 21-10023-JTD           Doc 302        Filed 07/30/21        Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


                                                             )
    In re:                                                   )    Chapter 11
                                                             )
    WARDMAN HOTEL OWNER, L.L.C., 1                           )    Case No. 21-10023 (JTD)
                                                             )
                                   Debtor.                   )
                                                             )    Re: Docket No. 279

        CERTIFICATION OF NO OBJECTION REGARDING SECOND MONTHLY
     APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES
     OF PACHULSKI STANG ZIEHL & JONES LLP, AS COUNSEL FOR THE DEBTOR
              AND DEBTOR IN POSSESSION FOR THE PERIOD FROM
                FEBRUARY 1, 2021 THROUGH FEBRUARY 28, 2021

                      The undersigned hereby certifies that, as of the date hereof, he has received no

answer, objection or other responsive pleading to the relief requested in the Second Monthly

Application for Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones

LLP, as Counsel for the Debtor and Debtor in Possession for the Period From February 1, 2021

Through February 28, 2021 (the “Application”) [Docket No. 279] filed on July 8, 2021. The

undersigned further certifies that he has caused the Court’s docket in this case to be reviewed and

no answer, objection or other responsive pleading to the relief requested in the Application

appears thereon. Pursuant to the Notice of Second Monthly Application for Compensation and

Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel for the Debtor

and Debtor in Possession for the Period From February 1, 2021 Through February 28, 2021

(the “Notice”), responses to the Application were to be filed and served no later than July 29,

2021 at 4:00 p.m. prevailing Eastern Time.


1      The last four digits of the Debtor’s U.S. tax identification number are 9717. The Debtor’s mailing address is
       5035 Riverview Road, NW, Atlanta, GA 30327.


    DOCS_DE:234897.3 92203/001
                   Case 21-10023-JTD     Doc 302    Filed 07/30/21     Page 2 of 2




                   Pursuant to the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses of Professionals [Docket No. 109] the Debtor is authorized to pay

Pachulski Stang Ziehl & Jones LLP $298,088.00, which represents 80% of the fees ($372,610.00)

and $8,852.24, which represents 100% of the expenses requested in the Application for the period

February 1, 2021 through February 28, 2021 upon the filing of this certificate and without the need

for entry of a Court order approving the Application.


 Dated: July 30, 2021                           PACHULSKI STANG ZIEHL & JONES LLP


                                                /s/ Timothy P. Cairns
                                                Laura Davis Jones (DE Bar No. 2436)
                                                David M. Bertenthal (CA Bar No. 167624)
                                                Timothy P. Cairns (DE Bar No. 4228)
                                                919 North Market Street, 17th Floor
                                                P.O. Box 8705
                                                Wilmington, Delaware 19899 (Courier 19801)
                                                Telephone: (302) 652-4100
                                                Facsimile: (302) 652-4400
                                                Email: ljones@pszjlaw.com
                                                       dbertenthal@pszjlaw.com
                                                       tcairns@pszjlaw.com

                                                Counsel to the Debtor and Debtor in Possession




 DOCS_DE:234897.3 92203/001                     2
